Appeals by the defendant from two judgments of the Supreme Court, Queens County (Hollie, J.), both rendered April 18, 2005, convicting him of criminal trespass in the second degree under indictment No. 1160/04 and criminal possession of stolen property in the fifth degree under indictment No. 1628/04, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant was not deprived of his right to be present during all material stages of the proceedings. He knowingly, voluntarily, and intelligently waived his right to be present during sidebar questioning of prospective jurors, as evidenced by the defense counsel’s statement to that effect in court, the defendant’s acknowledgment of his waiver during the court’s inquiry of him, and his execution of a written waiver (see People v Cahill, 2 NY3d 14, 55-56 [2003]; People v Velasquez, 1 NY3d 44, 49-50 [2003]). Contrary to the defendant’s contention, the court’s colloquy with him did not limit the scope of the detailed written waiver (cf. People v Ramos, 7 NY3d 737, 738 [2006]). Florio, J.P., Fisher, Carni and McCarthy, JJ., concur.